United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 03-40034
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PABLO ABEL VILLARREAL-MEDINA,
also known as Paulo Abel Villarreal-Medina,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1179-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Pablo Abel Villarreal-Medina entered a guilty plea to one

count of transporting an undocumented alien within the United

States by means of a motor vehicle.    The district court sentenced

him to thirty months of imprisonment and three years of

supervised release.

     Villarreal-Medina asserts that the written judgment of

conviction must be reformed to delete a condition of supervised


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40034
                                -2-

release that prohibits his possession of a dangerous weapon.   He

asserts that this condition is a special condition of supervised

release that conflicts with the district court’s oral

pronouncement of his sentence.

     Villarreal-Medina’s argument is foreclosed by our decision

in United States v. Torres-Aguilar, 352 F.3d 934, 938 (5th Cir.

2003).   Accordingly, the judgment of the district court is

AFFIRMED.